UNITED STATES SECURITIES AND EXCHANGE COMMISSIONWashington, D.C. 20549 OMB APPROVAL OMB Number 3235-0058Expires: October 31, 2018Estimated average burden hours per response 2.50 FORM 12b-25 SEC FILE NUMBER000-55164 NOTIFICATION OF LATE FILING CUSIP NUMBER37148W104 (Check one): o Form 10-K o Form 20-F o Form 11-K x Form 10-Q o Form 10-D o Form N-SAR ¨ Form N-CSR For Period Ended March 31, 2017 ¨ Transition Report on Form 10-K ¨ Transition Report on Form 20-F ¨ Transition Report on Form 11-K ¨ Transition Report on Form 10-Q ¨ Transition Report on Form N-SAR For the Transition Period Ended Nothing in this form shall be construed to imply that the Commission has verified any information contained herein. If the notification relates to a portion of the filing checked above, identify the Item(s) to which the notification relates: PART I - REGISTRANT INFORMATION GENERATION NEXT FRANCHISE BRANDS, INC. Full Name of Registrant Not Applicable Former Name if Applicable 2620 Financial Court, Suite 100 Address of Principal Executive Office (Street and Number) San Diego, CA 92117 City, State and Zip Code PART 11 - RULES 12b-25(b) AND (c) If the subject report could not be filed without unreasonable effort or expense and the registrant seeks relief pursuant to Rule 12b-25(b), the following should be completed. (Check box if appropriate). x (a) The reasons described in reasonable detail in Part III of this form could not be eliminated without unreasonable effort or expense; (b) The subject annual report, semi-annual report, transition report on Form 10-K, Form 20-F, 11-K Form N-SAR or Form N-CSR, or portion thereof, will be filed on or before the fifteenth calendar day following the prescribed due date; or the subject quarterly report of transition report on Form 10-Q or subject distribution report on Form 10-D, or portion thereof will be filed on or before the fifth calendar day following the prescribed due date; and (c) The accountant’s statement or other exhibit required by Rule 12b-25(c) has been attached if applicable. SEC 1344 (04-09) Persons who are to respond to the collection of information contained in this form are not required to respond unless the form displays a currently valid OMB control number. PART III - NARRATIVE State below in reasonable detail the reasons why Forms 10-K, 20-F, 11-K, 10-Q, N-SAR, N-CSR, or the transition report or portion thereof, could not be filed within the prescribed time period. The Registrant was not, without unreasonable effort or expense, able to file its Quarterly Report on Form 10-Q for the quarter ended March 31, 2017 by May 15, 2017. The registrant anticipates that it will file its Form 10-Q within the "grace" period provided by Securities Exchange Act Rule 12b-25. PART IV - OTHER INFORMATION Name and telephone number of person to contact in regard to this notification Arthur S. Budman 902-7558 (Name) (Area Code) (Telephone Number) Have all other periodic reports required under Section 13 or 15(d) of the Securities Exchange Act of 1934 or Section 30 of the Investment Company Act of 1940 during the preceding 12 months or for such shorter period that the registrant was required to file such report(s) been filed? If answer is no, identify report(s). x Yes o No Is it anticipated that any significant change in results of operations from the corresponding period for the last fiscal year will be reflected by the earnings statements to be included in the subject report or portion thereof? x Yes o No If so, attach an explanation of the anticipated change, both narratively and quantitatively, and, if appropriate, state the reasons why a reasonable estimate of the results cannot be made Our net loss was approximately $8.5 millionduring the nine months ended March 31, 2017 versus a net loss of $3.4 million for the nine months ended March 31, 2016. The increase in net loss resulted from increased selling, general and administrative expenses. 2 GENERATION NEXT FRANCHISE BRANDS, INC. (Name of Registrant as Specified in Charter) has caused this notification to be signed on its behalf by the undersigned hereunto duly authorized. Date: May 15, 2017 By: /s/ Arthur S. Budman Arthur S. Budman Chief Executive Officer 3
